DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-2, 4, 6-7, 9-10, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forbes et al. (2009/0111425).
Regarding claims 1, 15 and 20 Forbes discloses an electronic device (see fig.1, element 10 and its description), comprising: a housing (see fig.1, element 10, paragraph [0008] and its description); a communication module positioned inside the housing (see fig.1, element 70, paragraph [0008] and its description); a processor positioned inside the housing and operatively connected with the communication module (see fig.1, elements 20, 70, paragraph [0008] and its description); a sensor module operatively connected with the processor (see fig.1, element 40, paragraph [0008], [0011] and its description); and a memory positioned inside the housing and operatively connected with the communication module, the sensor module, and the processor, wherein the memory stores instructions configured to, when executed (see fig.1, elements 50, 70, 40, and 20, paragraph [0008] and its description), enable the processor to: gather data related to a first user (see abstract, fig.1, element 30, paragraph [0008] and its description), send a request for a user group corresponding to a first category among a plurality of categories to an external server using the communication module (see abstract, fig.1, element 70, fig.5, GROUP USER, RF communication, LIST OWNER, steps 502, 504, paragraphs [0005], [0008-0009], [0022] and its description), obtain the user group corresponding to the first category based on at least part of the data related to the first user from the external server using the communication module (see fig.1, element 70, fig.5, GROUP USER, LIST OWNER, step 506, paragraphs [0008], [0022] and its description), and provide information about at least one second user in the obtained user group (see fig.1, element 70, fig.5, GROUP USER, LIST OWNER, steps 508-512, paragraph [0022] and its description).
Regarding claims 2 and 16, Forbes further discloses a display visible through part of the housing, wherein the memory is further configured to store an application based on the first user's activity (see fig.1, element 60, 50, paragraph [0008] and its description), and wherein the instructions are further configured to enable the processor to output the information about the at least one second user on the display when the electronic device executes the application based on the first user's (see fig.1, element 60, 50, paragraph [0008-0009] and its description).
Regarding claims 4 and 17, Forbes further discloses 4. The electronic device of claim 1, wherein the instructions are further configured to enable the processor to quantify the gathered first user-related data corresponding to each data type and provide the first user-related data quantified per data type to the external server using the communication module (see abstract, fig.1, element 30, fig.2, paragraphs [0008-0009] and descriptions).
Regarding claim 6, Forbes further discloses wherein the instructions are further configured to enable the processor to gather the first user-related data using at least one sensor included in the sensor module (see fig.1, elements 20, 40, paragraph [0008-0009], [0011] and its description).
Regarding claim 7, Forbes further discloses the instructions are further configured to enable the processor to receive the first user-related data from an external electronic device using the communication module and transmit the information about the at least one second user to the external electronic device using the communication module (see fig.1, elements 20, 40, 70, fig.5, GROUP USER, LIST OWNER, step 506, paragraph [0008-0009], [0011], [0022] and its description).
Regarding claim 9, Forbes discloses an electronic device, comprising: a communication module (see fig.1, element 70, paragraph [0008] and its description); a processor (see fig.1, element 20, paragraph [0008] and its description); and a memory operatively connected with the communication module and the  processor, wherein the memory stores instructions configured to, when executed, enable the processor to (see fig.1, elements 50, 70, 20, paragraph [0008] and its description): receive data related to a first user of an external electronic device from the external electronic device using the communication module (see fig.1, element 70, 30, paragraph [0008-0009] and its description), receive a request for a user group corresponding to a first category among a plurality of categories from the external electronic device using the communication module (see fig.1, element 70, fig.5, LIST OWNER, step 504, paragraphs [0005], [0008-0009], [0022] and its description), obtain the user group corresponding to the first category based on at least part of the first user-related data, in response to the reception of the request (see fig.1, element 70, fig.5, GROUP USER, LIST OWNER, steps 506-526, paragraph [0022] and its description), and provide information about at least one second user in the obtained user group to the external electronic device using the communication module (see abstract), provide information about at least one second user in the obtained user group (see fig.1, element 70, fig.5, GROUP USER, LIST OWNER, step 528, paragraph [0022] and its description).
Regarding claim 10, Forbes further discloses the information about the at least one second user is displayed on a display of the external electronic device when the external electronic device executes an application based on the first user's activity (see fig.1, element 60, 50, paragraph [0008-0009] and its description).
Allowable Subject Matter
Claims 3, 5, 8, 11-14 and 18-19 are object to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647